DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not claimed priority to another application. Application 17/117,238 was filed 12/10/2020. 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s claims, filed 12/10/2020, have been entered. Claims 1-19 are currently pending in this application and have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-7 are directed to processes, claims 8-14 are directed to systems, and claims 15-19 are directed to manufactures (see MPEP 2106.03). Claims 1, 8, and 15 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1, 8, and 15 recite the abstract idea of “presenting a fulfillable order option to a user based on predicted availability of one or more grocery product items at a shopping location.”
Specifically, claim 1 (representative) recites “determining…a shopping location from which a grocery product order will be fulfilled; determining… a future delivery window during which the grocery product order will be fulfilled; generating a predicted availability of one or more grocery product items at the shopping location during the future delivery window by determining…: historical inventory data; historical user preference data corresponding to a user; and one or more grocery product order factors selected from the group consisting of: a day of the week corresponding to the future delivery window; a time of day corresponding to the future delivery window; a month of the year corresponding to the future delivery window; a season corresponding to the future delivery window; and one or more scheduling factors corresponding to the shopping location; and based upon the shopping location, the future delivery window, and the predicted availability of the one or more grocery product items, presenting a fulfillable order option to the user.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claims 1, 8, and 15 recite the abstract idea of “presenting a fulfillable order option to a user based on predicted availability of one or more grocery product items at a shopping location,” as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract ideas recited in claims 1, 8, and 15 are certain methods of organizing human activity because the methods/systems/manufactures provide fulfillable order options to a user from a determined shopping location from which a grocery order will be fulfilled. Suggesting/presenting fulfillable order options is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 8, and 15 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 8, and 15 includes additional elements such as being computer-implemented, a server, a non-transitory machine-readable storage medium that provides instructions executed by a processor, and an apparatus comprising a processor and a non-transitory machine-readable storage medium that provides instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a computer, , a non-transitory machine-readable storage medium that provides instructions executed by a processor, and an apparatus comprising a processor and a non-transitory machine-readable storage medium demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “presenting a fulfillable order option to a user based on predicted availability of one or more grocery product items at a shopping location” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 8, and 15 are ineligible.
Dependent claim(s) 3, 4, 6, 10, 11, 13, and 17-19 do not aid in the eligibility of independent claims 1, 8, and 15 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 8, and 15. Accordingly, claim(s) 3, 4, 6, 10, 11, 13, and 17-19 is/are ineligible.
Dependent claim(s) 2, 5, 7, 9, 12, 14, and 16 further recite the additional element(s) of implementing a machine learning algorithm to generate the predicted availability (claims 2, 9, and 16) implementing a machine learning algorithm to generate the one or more alternative shopping locations (claims 5 and 12), and implementing a machine learning algorithm to generate the one or more alternative future delivery windows (claims 7 and 14). Generating the predicted availability, generating  the one or more alternative shopping locations, and generating the one or more alternative future delivery windows by implementing a machine learning algorithm does not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use (see [0021], [0037], [0041], and [0051] of the Specification). Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 2, 5, 7, 9, 12, 14, and 16 are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8, 10, 11, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laye et al. (US 2018/0336623 A1).

Regarding claim 1, Laye et al., hereinafter Laye discloses a computer-implemented (Fig. 1; ¶0001) method comprising: 
	determining, at a server, a shopping location from which a grocery product order will be fulfilled (Figs. 1-2; ¶0030 [The e-commerce website displays a list of inventory items located at one or more merchant locations and provides the user with the option of selecting… the grocery items…to be fulfilled together at the same fulfillment time] and ¶0031 [the merchant location may be selected by the user or may be selected by communications network 20 based upon, for example, the location of a user identified using geo-positioning module 28] in view of ¶¶0017-0018 [One or more merchant store locations 36,46 are communicably coupled to server 22. Merchant locations 36,46 may be, for example, a grocery store… whereby inventory is available for customer fulfillment… communications network 20 may determine which of merchant locations 36,46 should fill the order… ], ¶0020 [the user may select…merchant location, and fulfillment method. For example, a customer may select the fulfillment method to be delivery or curb-side pickup] and in view of ¶0014 [server]); 
	determining, at the server, a future delivery window during which the grocery product order will be fulfilled (Figs. 1-2; ¶0030 [The user is also allowed to select a fulfillment time or time windows, as well as a delivery method.] in view of ¶0018 [communications network 20 via computer 32 determines and displays to the customer a set of available fulfillment windows or times that correspond to different combinations of order, service types, and merchant store locations. The fulfillment windows are time windows on a date when the bundle order can be delivered or picked up, which are selected by the customer. Alternatively, as described herein, the user may also select a fulfillment time], ¶0020 [the user may select…a desired fulfillment time, merchant location, and fulfillment method] in view of ¶0014 [server]); 
	generating a predicted availability of one or more grocery product items at the shopping location during the future delivery window (Figs. 1 and 2; ¶0031[server 22 determines whether the selected merchant location has the customer-defined number of grocery items in the bundle available at the fulfillment time] in view of ¶0017 [merchant locations 36,46 include one or more computing devices which communicate with server 22 to facilitate fulfillment of customer orders. The data available to such computing devices may be, for example, present and future inventory and pricing information for that respective merchant location, Just-in-Time delivery schedules, historical demand trends for inventory items, etc.]) by determining, at the server: 
		historical inventory data (Figs. 1 and 2; ¶0031 [to determine what inventory is available and at what fulfillment times, server 22 communicates with order database 24 and merchant locations 36,46 to query their local inventory database systems] and ¶0033 [order database 24 has access to present and future inventory data and delivery times and, thus, server 22 is able to determine when all the items will be available for fulfillment] in view of ¶0014 [inventory data accessible by order database 24 may include present and future inventory scheduled to arrive to the merchant location via, for example, Just-in-Time inventory schedules, as well has historical demand trends for various inventory items] and ¶0017 [present and future inventory and pricing information for that respective merchant location, Just-in-Time delivery schedules, historical demand trends for inventory items]; Examiner notes historical demand trends for various inventory items is comparable to historical inventory data); 
		historical user preference data corresponding to a user (Figs. 1 and 2; ¶0036 [the customer may select preferred and substitute items for certain bundle items. For example, in the case of hotdogs being included in the bundle order, the user may select a “preferred” hotdog brand and a “substitution” hotdog brand. If server 22 determines the preferred brand item is not available in the inventory of merchant locations 36,46, the bundle order may still be fulfilled as long as the substitution item is available]; Examiner notes a user selecting a “preferred” and a “substitution” hotdog brand is comparable to a historical user preference data corresponding to a user); and 
		one or more grocery product order factors selected from the group consisting of: 
			a day of the week corresponding to the future delivery window (¶0014 [inventory data accessible by order database 24 may include present and future inventory scheduled to arrive to the merchant location via, for example, Just-in-Time inventory schedules] in view of ¶¶0041-0042 [server 22 may query the databases of merchant locations 36,46 and their associated Just-in-Time delivery schedules in order to forecast which inventory items will be available at the fulfillment time. This forecast analysis may take into account one or more of real-time inventory data, historical demand for various items, fulfillment method speeds, anticipated weather patterns, etc. in order to determine which grocery items will be available at the selected time. For example, in order to forecast the availability of items at the fulfillment time, communications network 20 may consider the historical demand for all inventory items at the requested fulfillment time, as well as the estimated arrival times per the Just-in-Time inventory schedules]; Examiner notes the estimated arrival times per the Just-in-Time inventory schedules encompasses a day of the week corresponding to the future delivery window); 
			a time of day corresponding to the future delivery window (¶0014 [inventory data accessible by order database 24 may include present and future inventory scheduled to arrive to the merchant location via, for example, Just-in-Time inventory schedules] in view of ¶¶0041-0042 [server 22 may query the databases of merchant locations 36,46 and their associated Just-in-Time delivery schedules in order to forecast which inventory items will be available at the fulfillment time. This forecast analysis may take into account one or more of real-time inventory data, historical demand for various items, fulfillment method speeds, anticipated weather patterns, etc. in order to determine which grocery items will be available at the selected time. For example, in order to forecast the availability of items at the fulfillment time, communications network 20 may consider the historical demand for all inventory items at the requested fulfillment time, as well as the estimated arrival times per the Just-in-Time inventory schedules]; Examiner notes the estimated arrival times per the Just-in-Time inventory schedules encompasses a time of day corresponding to the future delivery window); 
			a month of the year corresponding to the future delivery window; 
			a season corresponding to the future delivery window; and 
			one or more scheduling factors corresponding to the shopping location (Figs. 1-4; ¶0014, ¶0017, ¶0031, ¶0033, and ¶0041 [server 22 may query the databases of merchant locations 36,46 and their associated Just-in-Time delivery schedules in order to forecast which inventory items will be available at the fulfillment time. This forecast analysis may take into account one or more of real-time inventory data, historical demand for various items, fulfillment method speeds, anticipated weather patterns, etc. in order to determine which grocery items will be available at the selected time]; Examiner notes fulfillment method speeds and anticipated weather patterns are comparable to scheduling factors); and 
	based upon the shopping location, the future delivery window, and the predicted availability of the one or more grocery product items, presenting a fulfillable order option to the user (¶0033 [perhaps the buns and ground beef are available, but the mayonnaise does not arrive in inventory until some later time… order database 24 has access to present and future inventory data and delivery times and, thus, server 22 is able to determine when all the items will be available for fulfillment (also referred to as “second fulfillment time”). This second fulfillment time is then communicated to the customer over internet 34 and to user computer 32, whereby the customer is then able to accept or reject the second fulfillment time. If accepted, server 22 fulfills the bundle order at the second fulfillment times.] and ¶¶0041-0042 [forecast which inventory items will be available at the fulfillment time]).

Regarding claim 3, Laye discloses the computer-implemented method of claim 1, wherein presenting the fulfillable order option to the user comprises: 
	determining the predicted availability of the one or more grocery product items exceeds a threshold (¶0036 [the customer may select preferred and substitute items] in view of ¶0039 [the user may select preferred and substitute bundle items when placing their order on user computer 32... when server 22 receives the bundle request data, the merchant locations 36,46 are queried to determine inventory availability and server 22 determines a first fulfillment time associated with the preferred grocery items in the bundle. Alternatively, server 22 may also determine a fulfillment time associated with the substitute grocery items, which may or may not be the same of the fulfillment time associated with the preferred grocery items. In yet another illustration, server 22 determines a fulfillment time associated with the combination of the preferred and substitute grocery items, which may or may not be the same as the fulfillment times associated with either preferred or substitution items separately. One or all the different fulfillment times may then be communicated to user computer 32 and displayed accordingly at block 306, whereby the customer is able to select a desired fulfillment time and merchant location based upon his or her convenience.] and ¶¶0047-0049; Examiner notes an available product implies exceeding a threshold of zero (i.e., unavailable)); and 
	presenting the one or more grocery product items for selection by the user (¶¶0039-0040 [One or all the different fulfillment times may then be communicated to user computer 32 and displayed accordingly at block 306, whereby the customer is able to select a desired fulfillment time and merchant location based upon his or her convenience… the fulfillment times communicated to the customer may be different fulfillment times for the same merchant location. Alternatively, server 22 may communicate different fulfillment times for different merchant locations] in view of ¶0049 [Communicating the fulfillment time comprises communicating a first fulfillment time associated with the preferred grocery items; communicating a second fulfillment time associated with the substitute grocery items; or communicating a third fulfillment time associated with a combination of preferred and substitute grocery items.] and ¶¶0041-0042 [forecast which inventory items will be available at the fulfillment time]; Examiner notes presenting the different fulfillment times associated with the different grocery items (i.e., preferred vs substitute vs a combination) is comparable to presenting one or more grocery product items for selection).

Regarding claim 4, Laye discloses the computer-implemented method of claim 1, wherein presenting the fulfillable order option to the user comprises: 
	determining the predicted availability of the one or more grocery product items does not exceed a threshold (¶¶0031-0033 [At block 206, server 22 determines whether the selected merchant location has the customer-defined number of grocery items in the bundle available at the fulfillment time… At block 208, in the event server 22 determines that the customer-defined number of grocery items in the bundle will not be available at the fulfillment time, server 22 rejects the bundle order. As previously described, the user may, for example, indicate how many grocery items must be included in the bundle (i.e., the “defined number”) when the order is placed via user computer 32. For example, the define number could be 3 items: hamburger buns, ground beef, and mayonnaise. Thus, in this example, if the buns, ground beef and mayonnaise are not available in the inventory at the selected fulfillment time, then server 22 rejects the bundle order); and
	presenting one or more alternative shopping locations for selection by the user (¶¶0032-0033 [At block 210, server 22 then alerts the customer/user over internet 34 that the bundle has been rejected because the defined number of grocery items will not be available at the fulfillment time. The user is alerted before the fulfillment time in order to give the user time to make alternate plans… in the event the bundle items are not available at the customer-selected fulfillment time, server 22 queries order database 24 to determine when the bundle item would be available at one or more merchant locations 36,46.. server 22 is able to determine when all the items will be available for fulfillment (also referred to as “second fulfillment time”). This second fulfillment time is then communicated to the customer over internet 34 and to user computer 32, whereby the customer is then able to accept or reject the second fulfillment time. If accepted, server 22 fulfills the bundle order at the second fulfillment times.] in view of ¶0050 [communicating the fulfillment time comprises communicating different fulfillment times for different merchant locations] and ¶¶0041-0042 [forecast which inventory items will be available at the fulfillment time]; Examiner notes “different merchant locations” is comparable to alternative shopping locations).

Regarding claim 6, Laye discloses the computer-implemented method of claim 1, wherein presenting the fulfillable order option to the user comprises: 
	determining the predicted availability of the one or more grocery product items does not exceed a threshold ((¶¶0031-0033 [the user may, for example, indicate how many grocery items must be included in the bundle (i.e., the “defined number”) when the order is placed via user computer 32. For example, the define number could be 3 items: hamburger buns, ground beef, and mayonnaise…perhaps the buns and ground beef are available, but the mayonnaise does not arrive in inventory until some later time… order database 24 has access to present and future inventory data and delivery times and, thus, server 22 is able to determine when all the items will be available for fulfillment (also referred to as “second fulfillment time”). This second fulfillment time is then communicated to the customer over internet 34 and to user computer 32, whereby the customer is then able to accept or reject the second fulfillment time. If accepted, server 22 fulfills the bundle order at the second fulfillment times]); and 
	presenting one or more alternative future delivery windows for selection by the user(¶0033 [perhaps the buns and ground beef are available, but the mayonnaise does not arrive in inventory until some later time… order database 24 has access to present and future inventory data and delivery times and, thus, server 22 is able to determine when all the items will be available for fulfillment (also referred to as “second fulfillment time”). This second fulfillment time is then communicated to the customer over internet 34 and to user computer 32, whereby the customer is then able to accept or reject the second fulfillment time. If accepted, server 22 fulfills the bundle order at the second fulfillment times.] and ¶¶0041-0042 [forecast which inventory items will be available at the fulfillment time]).

Regarding claims 8 and 15, the claims disclose substantially the same limitations, as claim 1, except claim 1 is directed to a process while claim 8 is directed to a system and claim 15 is directed to a manufacture. The added limitations of “a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, are configurable to cause said processor to perform operations” and “apparatus” comprising a “processor” and  “a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, are configurable to cause said processor to perform operations” are also taught by Laye (¶0009, ¶0025, ¶0048, ¶0052, and claim 11). All other limitations as recited have been analyzed and rejected with respect to claim 1, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 8 and 15 are rejected for the same rational over the prior art cited in claim 1.

Regarding claims 10 and 17, the claims disclose substantially the same limitations, as claim 3, except claim 3 is directed to a process depending from claim 1 while claim 10 is directed to a system depending from claim 8 and claim 17 is directed to a manufacture depending from claim 15. All limitations as recited have been analyzed and rejected with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 10 and 17 are rejected for the same rational over the prior art cited in claim 3.

Regarding claims 11 and 18, the claims disclose substantially the same limitations, as claim 4, except claim 4 is directed to a process depending from claim 1 while claim 11 is directed to a system depending from claim 8 and claim 18 is directed to a manufacture depending from claim 15. All limitations as recited have been analyzed and rejected with respect to claim 4, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 11 and 18 are rejected for the same rational over the prior art cited in claim 4.

Regarding claims 13 and 19, the claims disclose substantially the same limitations, as claim 6, except claim 6 is directed to a process depending from claim 1 while claim 13 is directed to a system depending from claim 8 and claim 19 is directed to a manufacture depending from claim 15. All limitations as recited have been analyzed and rejected with respect to claim 6, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 13 and 19 are rejected for the same rational over the prior art cited in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7, 9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laye in view of Pawar (US 2022/0114640).

Regarding claim 2, Laye discloses the computer-implemented method of claim 1. While Laye discloses wherein generating the predicted availability of the one or more grocery product items further comprises implementing a forecast analysis to generate the predicted availability (Figs. 1-4; ¶0014, ¶0017, ¶0031, ¶0033, and ¶0041 [server 22 may query the databases of merchant locations 36,46 and their associated Just-in-Time delivery schedules in order to forecast which inventory items will be available at the fulfillment time. This forecast analysis may take into account one or more of real-time inventory data, historical demand for various items, fulfillment method speeds, anticipated weather patterns, etc. in order to determine which grocery items will be available at the selected time]), Laye does not explicitly disclose implementing a machine learning algorithm to generate the predicted availability. However, in the field of online orders of items (abstract) Pawar teaches using a machine learned item availability model in order to predict item inventory availability at a store by updating the training datasets from previous delivery orders (Figs. 2, 4, and 5; ¶¶0030-0037 and ¶¶0040-0043). The step of Pawar is applicable to the method of Laye as they share characteristics and capabilities, namely, they are directed to purchasing items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the forecast analysis as taught by Laye with the machine learned item availability model as taught by Pawar. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Laye in order to build an accurate availably prediction model to predict a probability that an item is available at the store by using information collected from previous delivery orders such as whether or not the item was actually available at the warehouse (¶¶0041-0043).

Regarding claim 5, Laye discloses the computer-implemented method of claim 4. While Laye discloses wherein presenting one or more alternative shopping locations further comprises implementing a forecasting analysis to generate the one or more alternative shopping locations based upon item availability at the alternative shopping locations (¶¶0032-0033 [At block 210, server 22 then alerts the customer/user over internet 34 that the bundle has been rejected because the defined number of grocery items will not be available at the fulfillment time. The user is alerted before the fulfillment time in order to give the user time to make alternate plans… in the event the bundle items are not available at the customer-selected fulfillment time, server 22 queries order database 24 to determine when the bundle item would be available at one or more merchant locations 36,46.. server 22 is able to determine when all the items will be available for fulfillment (also referred to as “second fulfillment time”). This second fulfillment time is then communicated to the customer over internet 34 and to user computer 32, whereby the customer is then able to accept or reject the second fulfillment time. If accepted, server 22 fulfills the bundle order at the second fulfillment times.] in view of ¶0050 [communicating the fulfillment time comprises communicating different fulfillment times for different merchant locations] and ¶¶0041-0042 [forecast which inventory items will be available at the fulfillment time]; Examiner notes “different merchant locations” is comparable to alternative shopping locations), Laye does not explicitly disclose implementing a machine learning algorithm to generate the one or more alternative shopping locations. However, in the field of online orders of items (abstract) Pawar teaches using a machine learned item availability model in order to predict item inventory availability at a store by updating the training datasets from previous delivery orders (Figs. 2, 4, and 5; ¶¶0030-0037 and ¶¶0040-0043). The step of Pawar is applicable to the method of Laye as they share characteristics and capabilities, namely, they are directed to purchasing items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the forecast analysis as taught by Laye with the machine learned item availability model as taught by Pawar. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Laye in order to build an accurate availably prediction model to predict a probability that an item is available at the store by using information collected from previous delivery orders such as whether or not the item was actually available at the warehouse (¶¶0041-0043).

Regarding claim 7, Laye discloses the computer-implemented method of claim 6. While Laye discloses wherein presenting one or more alternative future delivery windows further comprises implementing a forecasting analysis to generate the one or more future delivery windows based upon item availability at the alternative future delivery windows (¶0033 [perhaps the buns and ground beef are available, but the mayonnaise does not arrive in inventory until some later time… order database 24 has access to present and future inventory data and delivery times and, thus, server 22 is able to determine when all the items will be available for fulfillment (also referred to as “second fulfillment time”). This second fulfillment time is then communicated to the customer over internet 34 and to user computer 32, whereby the customer is then able to accept or reject the second fulfillment time. If accepted, server 22 fulfills the bundle order at the second fulfillment times.] and ¶¶0041-0042 [forecast which inventory items will be available at the fulfillment time]), Laye does not explicitly disclose implementing a machine learning algorithm to generate the one or more future delivery windows. However, in the field of online orders of items (abstract) Pawar teaches using a machine learned item availability model in order to predict item inventory availability at a store by updating the training datasets from previous delivery orders (Figs. 2, 4, and 5; ¶¶0030-0037 and ¶¶0040-0043). The step of Pawar is applicable to the method of Laye as they share characteristics and capabilities, namely, they are directed to purchasing items online. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the forecast analysis as taught by Laye with the machine learned item availability model as taught by Pawar. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Laye in order to build an accurate availably prediction model to predict a probability that an item is available at the store by using information collected from previous delivery orders such as whether or not the item was actually available at the warehouse (¶¶0041-0043).

Regarding claims 9 and 16, the claims disclose substantially the same limitations, as claim 2, except claim 2 is directed to a process depending from claim 1 while claim 9 is directed to a system depending from claim 8 and claim 16 is directed to a manufacture depending from claim 15. All limitations as recited have been analyzed and rejected with respect to claim 2, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 9 and 16 are rejected for the same rational over the prior art cited in claim 2.

Regarding claim 12, the claims disclose substantially the same limitations, as claim 5, except claim 5 is directed to a process depending from claim 4 while claim 12 is directed to a system depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 5, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 5.

Regarding claim 14, the claims disclose substantially the same limitations, as claim 7, except claim 7 is directed to a process depending from claim 6 while claim 14 is directed to a system depending from claim 13. All limitations as recited have been analyzed and rejected with respect to claim 7, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 14 is rejected for the same rational over the prior art cited in claim 7.


Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference U of the Notice of References Cited “Grocery Item’s Nil Pick prediction using a Machine Learning Model” discloses using Machine Learning Models in grocery store delivery to reduce not fulfilled orders by predicting Nil Pick and Manual Pick for an Item. 
	Reference V of the Notice of References Cited “Predicting the real-time availability of 200 million grocery items” discloses generating a machine learning model using an item’s past orders data and associated found/not-founds to predict if an item will be in stock/found when a shopper is in store picking items from an online order.  

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625